LAMM, J.
This case is a companion case to Gracey v. City of St. Louis, supra, page 384. It stands here on stipulation providing in effect that it abides the judgment in the Gracey case — the cause of action and the law propositions being the same, mutatis mutandis.
In accordance with that stipulation, the judgment in this case is reversed and the cause remanded; and the court, nisi, is ordered to set aside the nonsuit and proceed with the case in accordance with the opinion handed down in Gracey v. City of St. Louis, supra.
All concur, except Valliant, P. J., absent.